DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 190-200, drawn to a method of editing a genome in a cell comprising providing to the cell a first nucleic acid comprising a regulatory element; and a nuclease capable of cleaving a targeted locus within or upstream from the first coding exon of a FoxP3 gene in the cell genome, such that the regulatory element is operably linked to the FoxP3 gene.
Group II, claim(s) 201-204, drawn to a method of editing a genome in a cell comprising providing to the cell a nuclease capable of cleaving a targeted locus at a regulatory element of a FoxP3 gene in the cell genome such that the cell is edited for stable FoxP3 expression.
III, claim(s) 205-209 and 213-217, drawn to a cell comprising a heterologous promoter operably linked to a FoxP3 gene in the genome, therein the heterologous promoter is upstream from the first coding exon of the FoxP3 gene.
Group IV, claim(s) 210-212, drawn to a cell comprising a first heterologous nucleic acid comprising a regulatory element; and a heterologous nuclease capable of cleaving a targeted locus within or upstream from the first coding exon of a FoxP3 gene.
Group V, claim(s) 218-222, drawn to a method of treating, inhibiting, or ameliorating an autoimmune disorder in a subject in need thereof comprising administering to the subject a cell comprising a heterologous promoter operably linked to a FoxP3 gene in the genome, therein the heterologous promoter is upstream from the first coding exon of the FoxP3 gene.
Group VI, claim(s) 223-224, drawn to a method of treating, inhibiting, or ameliorating adverse effects of organ transplantation in a subject in need thereof comprising administering to the subject a cell comprising a heterologous promoter operably linked to a FoxP3 gene in the genome, therein the heterologous promoter is upstream from the first coding exon of the FoxP3 gene.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The technical feature linking groups I-VI is a FoxP3 gene operably linked to a regulatory element. However, Fransson et al. (CAR/FoxP3-engineered T regulatory cells target the CNS and suppress EAE upon intranasal delivery; Journal of Neuroinflammation, 9:112, pp. 1-12, (2012)) teaches a FoxP3 gene operably linked to a CMV promoter. Therefore, the technical feature linking the inventions of groups I-VI does not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art.
Accordingly, Groups I-VI are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANTONIO GALISTEO GONZALEZ/           Primary Examiner, Art Unit 1636